Citation Nr: 0309062	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  01-08 491A	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 12, 1979 decision by the Board of 
Veterans' Appeals denying service connection for a 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

2.  Whether an October 12, 1979 decision by the Board of 
Veterans' Appeals denying service connection for a left leg 
disorder should be revised or reversed on the grounds of CUE.

3.  Whether an October 12, 1979 decision by the Board of 
Veterans' Appeals denying service connection for a left foot 
disorder should be revised or reversed on the grounds of CUE.

4.  Whether an October 12, 1979 decision by the Board of 
Veterans' Appeals denying service connection for hearing loss 
should be revised or reversed on the grounds of CUE.

5.  Whether an October 12, 1979 decision by the Board of 
Veterans' Appeals denying service connection for an ulcer 
disorder should be revised or reversed on the grounds of CUE.

6.  Whether a March 10, 1988 decision by the Board of 
Veterans' Appeals denying service connection for a sinus 
disorder should be revised or reversed on the grounds of CUE.

7.  Whether a July 2, 1990 decision by the Board of Veterans' 
Appeals denying a separate rating for left thumb scar should 
be revised or reversed on the grounds of CUE.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970 and from July 1971 to December 1974. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") pursuant to an October 2001 
motion from the veteran for revision or reversal of the 
above-noted Board decisions on the grounds of clear and 
unmistakable error (CUE).  

Matters not before the Board

The veteran has also attempted to raise what purports to be a 
motion for CUE in connection with an alleged denial of his 
claim for service connection for tinnitus, referencing the 
October 1979 Board decision.  The October 1979 Board decision 
denied his claim for service connection for hearing loss; the 
matter of alleged CUE in connection with that issue will be 
addressed in the decision.  The October 1979 Board decision 
did not address a claim for tinnitus.  Review of the record 
shows that tinnitus was not claimed at that time, nor has it 
been claimed at 


any time thereafter.  The Board cannot consider this as part 
of the veteran's CUE motion since this claim has not been the 
subject of a final Board decision.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1400 (2002).

In his statements, the veteran also raises a purported motion 
for CUE in the denials of his claims for service connection 
for chloracne and peripheral neuropathy.  The chloracne claim 
was denied in a September 1983 Regional Office (RO) rating 
decision.  The peripheral neuropathy claim was denied in a 
December 1996 RO rating decision.  The veteran did not 
disagree with either determination, no appeal was perfected 
as to either issue, and the Board has never adjudicated these 
claims.  Although CUE in a Board decision is a matter within 
the Board's original jurisdiction, a claim of CUE in an 
unappealed RO decision must be first considered by the RO and 
an appeal perfected to the Board if the RO denies the claim.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105, 20.200 (2002).  
Therefore, the motion for Board CUE is inapplicable as to 
these two matters, and the Board cannot act upon it.  

To the extent the veteran wishes to file a claim of 
entitlement to service connection for tinnitus, and/or he 
wishes to claim CUE in RO decisions, he should contact the 
RO.  


FINDINGS OF FACT

1.  An October 12, 1979 Board decision denied service 
connection for a psychiatric condition, a left leg disorder, 
a left foot disorder, hearing loss, and an ulcer disorder.  A 
March 10, 1988, Board decision denied service connection for 
a sinus disorder.  A July 2, 1990, Board decision found a 
separate rating was not warranted for the service-connected 
scar on the veteran's left thumb.

2.  The correct facts were before the Board in 1979, 1988 and 
1990. 

3.  With respect to the right ear hearing loss claim, the 
Board incorrectly applied administrative provisions governing 
such claim which were extant in October 1979.

4.  The evidence of record at the time of the October 1979 
Board decision clearly and unmistakably established that 
service connection was warranted for right ear hearing loss.

5.  With respect to the psychiatric condition, left leg 
disorder, left foot disorder, ulcer disorder, and left ear 
hearing loss claims, it is not clear that the outcome of the 
October 1979 Board decision would have been different if the 
alleged errors had not been made.

6.  With respect to the sinus disorder claim, the Board 
correctly applied statutory and regulatory provisions extant 
in March 1988.

7.  It is not clear that the outcome of the March 1988 Board 
decision would have been different if the alleged errors had 
not been made. 

8.  With respect to the left thumb scar claim, the Board 
incorrectly applied statutory and regulatory provisions 
governing such claims extant in July 1990.

9.  The evidence of record at the time of the July 1990 Board 
decision clearly and unmistakably established that 
restoration of a separate 10 percent rating for the scar on 
the left thumb was warranted.


CONCLUSIONS OF LAW

1.  The October 12, 1979 Board decision was not clearly and 
unmistakably erroneous to the extent it denied service 
connection for a psychiatric condition, a left leg disorder, 
a left foot disorder, left ear hearing loss, and an ulcer 
disorder.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400 - 20.1411 (2002). 

2.  The October 12, 1979 Board decision was clearly and 
unmistakably erroneous to the extent it denied service 
connection for right ear hearing loss, and is hereby revised 
to reflect granting this claim as if it had been granted at 
the time of that decision.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400 - 20.1411 (2002); VBA's Administrative 
Manual, M21-1,  50.07(a) (Change 149, December 23, 1976).

3.  The March 10, 1988 Board decision was not clearly and 
unmistakably erroneous to the extent it denied service 
connection for a sinus disorder.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400 - 20.1411 (2002). 

4.  The July 2, 1990 Board decision was clearly and 
unmistakably erroneous to the extent it did not properly 
adjudicate the left thumb claim, and is hereby revised to 
reflect granting restoration of a separate 10 percent rating 
for tender scar, left thumb, as if it had been granted at the 
time of that decision.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 - 20.1411 (2002); 38 C.F.R. § 3.105(e), 
3.344(a) and (b), 4.14, 4.71a, Diagnostic Code 5219, § 4.118, 
Diagnostic Code 7804 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has filed a CUE motion covering three decisions 
made by the Board on October 12, 1979; March 10, 1988; and 
July 2, 1990.  The CUE motion as to the October 12, 1979 
Board decision encompasses several issues addressed therein.  

For the sake of simplicity, the Board will initially set 
forth the law and VA regulations which are relevant to its 
decision.  The Board will then analyze the veteran's motion, 
first addressing certain general contentions and then moving 
on to address each issue separately.  For reasons that will 
be explained in detail below, the matter of CUE as to the 
issue of service connection for hearing loss involves two 
separate outcomes.  


Law and regulations

Pertinent law

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. 
§ 20.1400.  
A party disagreeing with the Board's denial of a motion for 
revision based on clear and unmistakable error in a prior 
Board decision can appeal that determination to the United 
States Court of Appeals for Veterans Claims (the Court).  
See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1409(d).

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the Court.  More specifically, it was observed that Congress 
intended that the VA adopt the Court's interpretation of the 
term "CUE".  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) [remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage].  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE.

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The Board CUE regulations are congruent with Court decisions.  
The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error'." Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Law inapplicable to Board CUE claims

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law in November 2000.  The VCAA, 
among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify veterans and 
their representatives of any information or evidence 
necessary to substantiate their claims.  See generally VCAA 
§§ 3, 4, 7.  However, the VCAA is not applicable to claims of 
CUE, since CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Finally, given the rigorous nature of CUE, the "benefit of 
the doubt" rule of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not apply to 
clear and unmistakable error claims.  See 38 C.F.R. 
§ 20.1411(a).

Analysis

Since the veteran has raised CUE motions with respect to more 
than one claim, and more than one Board decision, each issue 
will be addressed separately.  The veteran has, however, made 
several general allegations with respect to all some or all 
of the issues for which he has contended CUE exists.  For the 
sake of clarity, and to avoid redundancy, these allegations 
can be addressed together as an initial matter.  

The Board will not address the veteran's general arguments, 
which amount to broad criticism concerning the handling of 
his case at various times and at various levels of VA.  Such 
arguments include that his rights under the United States 
Constitution were purportedly violated, that his due process 
rights under laws and regulations pertaining to VA claims 
were violated, that biased or prejudicial decisions were made 
based on his ethnicity, that all decisions were arbitrary and 
capricious, or that all decisions were unfair and unjust.  
Such general arguments are insufficient to satisfy the 
criteria for a motion for revision of a prior Board decision 
on the basis of clear and unmistakable error.  It is 
incumbent on the veteran to plead CUE in Board decisions with 
specificity.  See 38 C.F.R. § 20.1404(b) (2002).

The veteran has made or implied a number of contentions 
concerning the Board decisions here under review which do not 
amount to a valid CUE claim. 

First, any disagreement with how the Board weighed or 
evaluated the facts with respect to any of these claims is 
not considered to be CUE.  Such contentions are insufficient 
to satisfy the criteria for a motion for revision of a prior 
Board decision on the basis of clear and unmistakable error.  
See 38 C.F.R. § 20.1403(d)(3).  See also Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) [CUE is more than more than a 
simple disagreement as to how the facts were weighed or 
evaluated].  Therefore, various arguments emanating from the 
veteran to the effect that not enough weight was given 
specific evidence fail as a matter of law and therefore will 
not be addressed specifically below.  

Second, the veteran has made several allegations that VA 
failed in its duty to assist him in developing his claims.  
Such contentions are insufficient to satisfy the criteria for 
a motion for revision of a prior Board decision on the basis 
of clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d)(2); see also, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994) [alleged failure on the part of VA in 
assisting a veteran in the development of his claim did not 
constitute CUE].  

To the extent prior caselaw cited by the veteran provided 
otherwise, that caselaw has since been overturned.  See Cook 
v. Principi, No. 00-7171 (Fed. Cir., December 20, 2002) 
[overturning the concept in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), that "grave procedural error" vitiates 
the finality of a decision].  Although Hayre was valid when 
the veteran filed the motion in this case, current case law, 
namely Cook - now applies to his motion.  See Brewer v. West, 
11 Vet. App. 228, 231-33 (1998); Tobler v. Derwinski, 2 Vet. 
App. 8, 14 (1991).  To the extent that Hayre stands for the 
proposition that a breach of the duty to assist cannot 
constitute CUE-because a clear and unmistakable error must 
be both outcome determinative and based on the record that 
existed at the time of the original decision being 
collaterally attacked-that decision remains good law.  See 
Cook.  

Similarly, any allegations that VA examinations provided to 
the veteran with respect to these claims were inadequate or 
incomplete are insufficient to satisfy the criteria for a 
motion for revision of a prior Board decision on the basis of 
clear and unmistakable error.  Any deficiencies in 
examinations only leave an incomplete record, rather than an 
incorrect one, and are thus not CUE.  See Caffrey, supra.  
As an example, the veteran argues the VA examiner in 1971 was 
racially prejudiced, evidently based on a statement that the 
veteran had "racial-type" pes planus.  That comment, 
however inappropriate, does not amount to a valid claim of 
Board CUE.

Third, the veteran has alleged that VA had constructive 
possession of certain VA treatment records, citing Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Bell case held that 
the record before the Board includes documents within VA's 
control that could reasonably be expected to be a part of the 
record.  These contentions are insufficient to satisfy the 
criteria for a motion for revision of the prior Board 
decision on the basis of clear and unmistakable error.  See 
38 C.F.R. § 20.1403(b)(2), quoted above.  

Moreover, the Bell decision does not apply retroactively.  
Holdings of the Court do not have retroactive effect unless 
specifically determined to have such effect but rather are 
binding on pending claims and claims filed only after the 
date of the Court decision.  Generally, see Tobler, supra.  
Moreover, regulations governing adjudication of motions for 
CUE in a Board decision explicitly apply the constructive 
possession rule of Bell only to Board decisions rendered on 
or after July 21, 1992 (the date the Bell case was decided).  
38 C.F.R. § 20.1403(b)(2).  Since the Board decisions at 
issue here were decided before that date, the rule of 
constructive possession does not apply. 

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
at the time that the challenged decision was made.  See 38 
C.F.R. § 20.1403(b)(1); see also Russell, supra.  Therefore, 
the Board will confine its review to the record as it existed 
at the time each challenged decision was promulgated.  The 
Board accordingly will not address various evidence the 
veteran has recently submitted in connection with his CUE 
motion because such additionally submitted evidence is not 
relevant to the motion.  This includes various evidentiary 
statements recently made by the veteran in conjunction   
with his CUE claim may not be considered.

The Board additionally observes that the law and regulations 
generally pertaining to entitlement to service connection 
have remained essentially unchanged since the various Board 
decisions which are challenged in the veteran's motion.  In 
general, the evidence must establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.   

1.  Whether an October 12, 1979 decision by the Board of 
Veterans' Appeals denying service connection for a 
psychiatric disorder should be revised or reversed on the 
grounds of CUE.

In November 1976, a claim for service connection for a 
"nervous condition" was filed.  The veteran reported 
receiving treatment at the VA medical facility.  Treatment 
records from 1975-1976 showed no complaints or diagnosis of a 
psychiatric disability.  In December 1977, the veteran 
testified that he had received treatment for "nervousness" 
during service and had been prescribed a "little white 
pill."  In its October 12, 1979 decision, the Board denied 
the veteran's claim based on lack of evidence showing the 
veteran had a psychiatric disorder.  


The veteran makes the following arguments as to why the 
Board's denial of this claim in October 1979 was erroneous:

?	The Board misapplied or failed to apply 38 C.F.R. 
§§ 3.304(b)(2) and (f)(1), 3.310, 4.125, and 38 U.S.C.A. 
§§ 1111, 1154(b)
?	A "nervous condition" was treated within the statutory 
one-year presumptive period after service

As for failure to apply 38 C.F.R. § 3.304(b)(2) and 38 
U.S.C.A. § 1111 concerning the presumption of soundness, such 
provisions did not need to be addressed.  There was no 
evidence of a preexisting psychiatric disability.  The Board 
did not conclude that the veteran had a psychiatric disorder 
that preexisted his military service.  To the extent that the 
matter of a pre-existing psychiatric disability was even in 
question, the presumption of soundness was applied, even if 
not explicitly cited.  

As for failure to apply 38 C.F.R. § 4.125, this provision, 
too, did not need to be addressed.  38 C.F.R. § 4.125 
discusses, in general, the rating and classification of 
psychiatric disorders.  It does not change, or add to, 
regulations governing entitlement to service connection.

With respect to 38 C.F.R. § 3.304(f), that regulation was not 
promulgated until 1993.  As indicated above, only the law in 
effect at the time of the challenged Board decision may be 
taking into consideration in determining CUE.  See 38 C.F.R. 
§ 20.1403; see also Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) [a determination that there was clear and 
unmistakable error must be based on the law that existed at 
the time of the prior adjudication in question].

Essentially, the veteran feels that he should have been 
granted service connection for post-traumatic stress disorder 
(PTSD) in 1979 because he was wounded in Vietnam.  However, 
the veteran did not have a PTSD claim pending in 1979, nor 
was there a diagnosis of PTSD of record.  Indeed, PTSD was 
not recognized as such until 1980.  See American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Third Edition (DSM-III) (1980).

The veteran makes several allegations that the 1978 VA 
examination was inadequate because the examiner failed to 
diagnose PTSD.  However, as discussed in the preceding 
paragraph, PTSD was not recognized as a psychiatric disorder 
until 1980.  Further, a review of the record does not 
indicate that the veteran himself alleged that he had PTSD in 
connection with his appeal in 1979.  Simply because the 
veteran now feels, looking back, that he had symptoms of PTSD 
in 1979, that does not mean the Board's decision was 
erroneous.  The Board is not held to a standard of 
prognostication when determining what issues are presented.  
See Brannon v. West, 12 Vet. App. 32, 34 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994).  

With respect to the alleged inadequacy of the VA examination, 
this amounts to a dispute over VA's duty to assist, which, as 
indicated above, does not amount to a valid claim of CUE.  
See 38 C.F.R. § 20.1404(d) (2002).  In any event, the 
examiner did not fail to come to any conclusions concerning 
the veteran's psychiatric state.  Rather, the examiner 
clearly stated that no psychiatric disease was present 
despite the veteran's complaints.  The fact that the veteran 
does not like the results of the examination does not render 
it inadequate.

Consideration of the provisions of 38 U.S.C.A. § 1154(b) 
concerning combat presumptions would not have affected the 
outcome of the claim.  That is because a psychiatric disorder 
was not diagnosed in 1979.  The VA examination in 1978 
yielded a medical opinion that no psychiatric disease was 
present.  In the absence of the claimed disability, service 
connection could not be granted.  There was a factual basis 
in the record for the Board's conclusion that the veteran did 
not have a psychiatric disorder and service connection could 
not, therefore, be granted for this claimed condition.  There 
was no medical evidence (as opposed to the veteran's 
unsubstantiated statements) that contradicted the 1978 VA 
examiner's opinion that the veteran did not have a 
psychiatric disorder.  Even taking into consideration the 
combat presumptions, the result of the October 1979 Board 
decision would not have been manifestly different.  The 
decision states that the claim was denied based on a lack of 
evidence showing that the veteran actually had a psychiatric 
disorder in 1979 - a fact not dependent on the presence or 
absence of information as to his combat service.  

It appears that the correct facts were before the Board in 
1979.  The veteran now alleges that he received VA treatment, 
and diagnosis of a psychiatric disorder, within the first 
post-service year.  As indicated above, his current 
contentions cannot be considered in determining whether there 
was CUE in 1979.  When the veteran filed this claim in 1976, 
he referenced then-current VA treatment, but at no time prior 
to the 1979 Board decision did he reference receiving 
treatment within the one-year period after service.  At the 
time of the 1979 decision, VA records for outpatient 
treatment since November 1975 had been obtained.  The RO had 
requested all records dated from January 1975, but the 
records received began in November 1975, implying no earlier 
records existed.  The Board notes that in 1986, in connection 
with the PTSD claim, the RO requested all of the veteran's VA 
records for treatment since 1974.  The VA facility sent all 
records, and they dated from November 1975, the same as those 
previously obtained.  There is no indication that additional 
relevant evidence actually exists that the Board did not have 
access to in 1979.  

The veteran also implies his complete service medical records 
were not obtained prior to the 1979 Board decision.  There is 
no objective support for that allegation.  In addition, as 
indicated above, the outcome of the Board 1979 decision 
hinged on the medical evidence which indicated that no 
current disability existed, a fact not dependent on service 
records.

To the extent the veteran is arguing that there was 
insufficient evidence to support the Board's denial, such 
allegations do not amount to a valid claim of CUE.  Rather, 
he is disagreeing with the Board's weighing of the evidence 
in 1979.  It is not enough that there was some evidence 
supporting the claim for service connection; disagreement as 
to how the Board weighed the evidence is not CUE.  

The standard of review the Board is obligated to apply is 
whether the Board's conclusion in 1979 was clearly and 
unmistakably erroneous.  In short, if there was a basis in 
the record for the Board's conclusion that service connection 
was not warranted for a psychiatric condition, then there is 
no CUE.  The veteran was provided a VA examination which 
showed no psychiatric disease was present.  His VA outpatient 
treatment records also failed to show diagnosis of a 
psychiatric disorder.  Therefore, since there was a factual 
basis in the record, it cannot be said that the Board's 
conclusion that the veteran was not entitled to service 
connection for a psychiatric condition was clearly and 
unmistakably erroneous.

As for alleged failure to apply 38 C.F.R. § 3.310, which 
involves secondary service connection, there was no legal 
reason to consider this provision; a claim of entitlement to 
service connection for a psychiatric disability on a 
secondary basis had not been made by the veteran or 
adjudicated by the agency of original jurisdiction, and that 
matter was not before the Board.  

Accordingly, the Board concludes that the October 1979 Board 
decision was not clearly and unmistakably erroneous to the 
extent that it denied service connection for a psychiatric 
disorder.  The correct facts were before the Board, and the 
veteran has not provided persuasive reasons why the outcome 
of the decision would have been manifestly different if the 
alleged errors had not been committed.

2.  Whether an October 12, 1979 decision by the Board of 
Veterans' Appeals denying service connection for a left leg 
disorder should be revised or reversed on the grounds of CUE.

At a personal hearing in December 1977, held in conjunction 
with other claims, the veteran for the first time stated that 
he had incurred a left leg injury during service.  He 
mistakenly stated that he had previously filed a claim for 
this condition in 1970.  However, in 1970, he only filed a 
claim for the left foot.  VA examination in 1978 showed a 
recent work-related injury to the left leg.  No other left 
leg disorder was identified.  

In its October 1979 decision, the Board denied the veteran's 
claim based on lack of evidence showing a chronic left leg 
disorder during service and a lack of any medical evidence 
demonstrating a relationship between service and the leg 
disorder shown in 1978.  

The veteran has made no specific arguments as to why the 
Board's denial of this claim in October 1979 was erroneous.  
Rather, his arguments focus on the Board's denial of the left 
foot claim, which is discussed separately below.

The Board's discussion of various general contentions made by 
the veteran mirrors that above and will not be repeated in 
detail.  As for the general allegation that the Board failed 
to apply or misapplied the presumption of soundness, there is 
nothing in the record which indicates that a left leg 
disability pre-existed service and the matter was not at 
issue.  A discussion of the presumption of soundness was not 
required under such circumstances.  Consideration of the 
provisions of 38 U.S.C.A. § 1154(b) pertaining to combat 
presumptions would not have affected the outcome of the 
claim.  Even assuming that the veteran injured his left leg 
during combat, there was no medical evidence indicating that 
a relationship existed between such in-service injury and the 
veteran's current left leg disability.  In fact, the evidence 
of record indicated the left leg injury had occurred at work 
in 1978, years after service.  The Board's 1979 decision 
states that the claim was denied based on a lack of evidence 
showing a relationship between the post-service left leg 
disorder and the veteran's military service - a fact not 
dependent on the presence or absence of information as to his 
combat service.  

It appears that the correct facts were before the Board in 
1979.  As discussed above, the veteran now makes general 
allegations that he received VA treatment for his left leg 
and other conditions within the first post-service year.  His 
current allegations cannot be considered in the CUE motion.  
At the 1977 hearing, when he first raised this claim, he 
referenced VA treatment in 1975.  However, at the time of the 
1979 decision, VA outpatient treatment records had been 
obtained.  These records showed no complaints of or diagnosis 
of a left leg disorder (as opposed to a left foot disorder). 

To the extent the veteran is arguing that there was 
insufficient evidence to support the Board's denial, such 
allegations are not sufficient for a claim of clear and 
unmistakable error.  Rather, he is disagreeing with the 
Board's weighing of the evidence in 1979.  How the Board 
weighed the evidence is not CUE. 

There was a basis in the record for the Board's conclusion 
that service connection was not warranted for a left leg 
condition.  The veteran was provided VA examination which 
showed a left leg disorder almost four years after service, 
due to a work-related injury and not his military service.  
Therefore, since there was a factual basis in the record, it 
cannot be said that the Board's conclusion that the veteran 
was not entitled to service connection for a left leg 
condition was clearly erroneous.

Accordingly, the Board concludes that the October 1979 Board 
decision was not clearly and unmistakably erroneous to the 
extent that it denied service connection for a left leg 
disorder.  The correct facts were before the Board, and the 
veteran has not provided persuasive reasons why the outcome 
of the decision would have been manifestly different if the 
alleged errors had not been committed.

3.  Whether an October 12, 1979 decision by the Board of 
Veterans' Appeals denying service connection for a left foot 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

In January 1971, the veteran filed a claim of entitlement to 
service connection for a left foot condition.  Service 
medical records showed treatment for foot pain in 1969, with 
diagnoses of pes planus and plantar fasciitis.  At a VA 
examination in 1971, he stated that he had incurred mortar 
wounds to the left foot; examination showed congenital pes 
planus.  Pes planus was also present upon VA examination in 
1978.  

In its October 1979 decision, the Board denied the veteran's 
claim, finding that his congenital pes planus had not 
worsened during service, and there was no evidence of an 
acquired foot disorder, either during service or upon VA 
examination. 

The veteran makes the following arguments as to why the 
Board's denial of this claim in October 1979 was erroneous:

?	Misapplied or failed to apply 38 C.F.R. §§ 3.303(b), 
3.304(b), 3.310, and 38 U.S.C.A. §§ 1111, 1154(b)
?	Treatment within statutory presumptive period

As for failure to apply 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304(b)(2) concerning the presumption of soundness, it is 
correct that the Board failed to cite and explicitly discuss 
these provisions.  It could be argued that these provisions 
needed to be addressed based on the conclusion that the 
veteran had a congenital 
(i.e., preexisting) condition.  It is also true that the 
Board did not consider or discuss the provisions of 38 
U.S.C.A. § 1154(b) pertaining to combat presumptions.  
However, consideration of these provisions would not have 
affected the outcome of the claim.  

The statutory presumption of soundness on enlistment can be 
rebutted by clear and unmistakable evidence demonstrating the 
condition preexisted service.  In this case, the VA examiner 
in 1971 diagnosed the veteran's pes planus to be congenital 
in nature, and the description of his pes planus conformed to 
VA's definition of static foot deformities for which service 
connection cannot be granted.  See 38 C.F.R. § 4.57 (1979).  
That is, he merely had loss of the arches, but no 
characteristics of an acquired pes planus condition such as 
callosities, tenderness, etc.  

The Board cannot now, on collateral review of the prior 
decision, try to decide what weight should have been afforded 
the lack of abnormal findings upon entrance into service 
versus medical conclusions that the veteran's pes planus was 
congenital.  In other words, there was a factual basis in the 
record for the Board's conclusion that the veteran's pes 
planus was congenital in nature and was not aggravated by his 
military service.  It is not clear that the result of the 
October 1979 decision would have been manifestly different if 
the Board had specifically considered the statutory and 
regulatory provisions as to presumption of soundness and 
combat service.  

With respect to the combat presumptions contained in 38 
U.S.C. § 1154, these may be rebutted by clear and convincing 
evidence to the contrary.  There was no objective medical 
evidence of record that supported the veteran's statement 
that he had sustained mortar wounds of the left foot.  The 
medical evidence of record at the time of the Board's October 
1979 decision attributed his foot disability to pes planus, 
not any injury.  Although the Board appears to have been 
remiss in not discussing the potential application of the 
combat presumptions to this issue, such failure did not 
change the outcome of the case in light of clear and 
convincing medical evidence that no combat injury in fact 
existed.  The decision states that the claim was denied based 
on a medical determination that the veteran's condition was 
congenital in nature, with no diagnosis of acquired foot 
disorders.

To the extent that the veteran challenges the Board's 
discounting of his statement that he had sustained mortar 
wounds of the left foot, this amounts to a disagreement as to 
how the evidence was weighed and does not amount to a valid 
claim of CUE.  

The veteran also argues service connection should have been 
granted for plantar fasciitis.  However, there was a factual 
basis in the record for the Board's conclusion that he did 
not have an acquired foot disorder for which service 
connection could be awarded.  The Board acknowledged the in-
service diagnosis of plantar fasciitis, but noted recent 
examination in 1978 had shown this condition to be quiescent.  
As discussed above, service connection may not be granted in 
the absence of a currently diagnosed disability.  
 
It appears that the correct facts were before the Board in 
1979.  At the time of the 1979 decision, VA records for 
outpatient treatment since November 1975 had been obtained.  
These records showed no complaints of or diagnosis of pes 
planus or plantar fasciitis.  When examined in 1975, it was 
noted that the veteran complained of foot pain, but there 
were no objective findings and no pertinent diagnosis.  

With reference to 38 C.F.R. § 3.303(b), which pertains to 
continuity and chronicity, the veteran makes general 
allegations that he received VA treatment for foot problems 
within the first post-service year.  There is no objective 
evidence that supports such contentions.  Moreover, to the 
extent that the veteran is contending that the statutory 
presumption pertaining to chronic disease applies, see 38 
U.S.C.A. § 1112 and 38 C.F.R. § 3.309, there was of record in 
1979 no evidence of a chronic disease, such as arthritis of 
the foot.  Similarly, concerning continuity of 
symptomatology, the objective medical evidence of record does 
not reflect that the veteran exhibited foot symptoms 
continually after service.  To the extent that the veteran 
contends that he made statements concerning continuity of 
symptomatology in 1979 or earlier which were not taken into 
consideration in the Board October 1979 decision, this 
amounts to a disagreement as to how the evidence of record 
was weighed and does not amount to a valid CUE claim.

With respect to 38 C.F.R. § 3.310, a secondary service 
connection claim had not been raised by the veteran or 
adjudicated by the agency of original jurisdiction.  
Accordingly, there was no need for the Board to discuss 
secondary service connection in its October 1979 decision.

Accordingly, the Board concludes that the October 1979 Board 
decision was not clearly and unmistakably erroneous to the 
extent that it denied service connection for a left foot 
disorder.  The correct facts were before the Board, and the 
veteran has not provided persuasive reasons why the outcome 
of the decision would have been manifestly different if the 
alleged errors had not been committed.

4.  Whether an October 12, 1979 decision by the Board of 
Veterans' Appeals denying service connection for hearing loss 
should be revised or reversed on the grounds of CUE.

At a personal hearing in December 1977, the veteran stated 
that he had had a hearing problem during service, and he 
still had this condition.  His service medical records showed 
a 40-decibel hearing loss in each ear at 4,000 Hertz in 1974.  
VA examination in 1978 showed speech reception thresholds of 
12 in the right ear and 8 in the left ear; discrimination 
scores of 96 percent for both ears; and a 40-decibel hearing 
loss at 4,000 Hertz in the right ear, with all other 
audiometric findings less than 40 decibels.  

In its October 1979 decision, the Board denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, finding that although hearing loss was shown 
during service in 1974, then-current testing showed hearing 
acuity within normal limits for both ears. 

At the time of the 1979 Board decision, the definition of a 
hearing loss disability was not codified as it is currently.  
Cf. 38 C.F.R. § 3.385 (2002).  Rather, VA Administrative 
Manual, M21-1 defined what was considered normal hearing 
acuity at  50.07(a) (Change 149, December 23, 1976).  That 
manual provision stated hearing is within normal limits where 
the speech reception threshold is less than 26 decibels and 
the discrimination score is higher than 92 percent and where 
the pure tone thresholds in the 250-500-1000-2000-4000 Hertz 
range are all less than 40 decibels with at least four of the 
frequencies 25 decibels or less.  Id.  

The audiometric testing in 1978 showed normal speech 
reception thresholds and normal speech discrimination scores 
as defined in VA guidelines.  Also, the pure tone thresholds 
were within normal limits for the left ear since they were 
all less than 40 decibels.  Therefore, the Board was correct 
in 1979 when it stated that no hearing loss was shown with 
respect to the left ear.  

The Board was incorrect, however, with respect to the right 
ear.  The finding of 
40 decibels at 4,000 Hertz for the right ear upon VA 
examination in 1978 was indicative of hearing loss as defined 
by VA guidelines.  In stating that no hearing loss was shown, 
with respect to the right ear, the Board made a clearly 
erroneous statement of fact.

The status of the evidence in 1979 was that the veteran had a 
military occupational specialty of infantry indirect fire 
crew chief in Vietnam, indicating a high likelihood of 
exposure to acoustic trauma during service; findings of 
decreased hearing acuity during service in 1974; and 
continued findings of decreased hearing acuity on the right 
in 1978.  There is no indication in the record that the 
veteran was exposed to post-service acoustic trauma in the 
intervening four-year period.  

After a careful review of the evidence of record and the 
governing guidelines as they existed in October 1979, the 
Board concludes that the Board's decision contained CUE as to 
right ear hearing loss.  But for such error, service 
connection for right ear hearing loss should have been 
granted.  

If evidence establishes error, the prior decision shall be 
reversed or revised.  
38 U.S.C.A. 7111; 38 C.F.R. 20.1400.  Accordingly, service 
connection is hereby granted for right ear hearing loss based 
on CUE in the Board's October 1979 decision.  

The Board's 1979 denial of left ear hearing loss, on the 
other hand, did not contain CUE.  Unlike the right ear, there 
was no medical evidence which indicated that left ear hearing 
loss existed. 

As for the general allegation that the Board failed to apply 
or misapplied VA regulations concerning the presumption of 
soundness and combat presumptions, the Board has addressed 
such contentions in connection with its discussion of issues 
above.  In short, there was no evidence of a preexisting 
disability and the presumption of soundness was not at issue.  
With respect to combat presumptions, consideration of the 
provisions of 38 U.S.C.A. § 1154(b) would not have affected 
the outcome of the claim because left ear hearing loss was 
not shown in 1978.  The Board did accurately state that left 
ear hearing loss was shown during the veteran's second period 
of service, but concluded service connection could not be 
granted without medical evidence of then-current disability.  
The veteran was provided a VA examination which showed normal 
hearing acuity in the left ear.  Therefore, since there was a 
factual basis in the record, it cannot be said that the 
Board's conclusion that the veteran was not entitled to 
service connection for left ear hearing loss was clearly 
erroneous.

Accordingly, the Board concludes that the October 1979 Board 
decision was not clearly and unmistakably erroneous to the 
extent that it denied service connection for left ear hearing 
loss.  The correct facts were before the Board, and the 
veteran has not provided persuasive reasons why the outcome 
of the decision would have been manifestly different if the 
alleged errors had not been committed.

5.  Whether an October 12, 1979 decision by the Board of 
Veterans' Appeals denying service connection for an ulcer 
disorder should be revised or reversed on the grounds of CUE.

In November 1976, a claim for service connection for a 
stomach condition was filed.  At a hearing in December 1977, 
the veteran testified that he had experienced 
gastrointestinal symptoms, such as weight loss and a nervous 
stomach, during service.    

VA outpatient treatment records showed complaints in 1976 of 
a "nervous stomach", including food intolerance.  An upper 
gastrointestinal (GI) series in July 1976 showed an irritable 
duodenal bulb.  VA examination in 1978, including an upper GI 
series, showed no evidence of ulcer disease.  

The Board denied this claim in October 1979 based on lack of 
evidence showing an ulcer disorder was present during service 
(as opposed to isolated gastrointestinal-type complaints), 
and any relationship between service and the claimed ulcer 
disease.  

As for the general allegation that the Board failed to apply 
or misapplied VA regulations concerning the presumption of 
soundness and combat presumptions, the Board has addressed 
such contentions in connection with its discussion of issues 
above.  In short, there was no evidence of a preexisting 
disability and the presumption of soundness was not at issue.  
With respect to combat presumptions, consideration of the 
provisions of 38 U.S.C.A. § 1154(b) would not have affected 
the outcome of the claim.  The evidence in 1979 showed no 
actual diagnosis of ulcer disease during service, no 
diagnosis of ulcer disease within the first post-service 
year, and no medical conclusion that the post-service ulcer 
disease was related to the veteran's military service.  
Therefore, since there was a factual basis in the record, it 
cannot be said that the Board's conclusion that the veteran 
was not entitled to service connection for ulcer disease was 
clearly erroneous.  

It appears that the correct facts were before the Board in 
1979.  Contrary to the veteran's arguments, he was not 
diagnosed with ulcer disease within the statutory presumptive 
period.  The veteran's current arguments that he had 
manifestations of the ulcer disease during the presumptive 
period cannot be considered as evidence in connection with 
his CUE motion.  

The majority of the veteran's argument is that he had 
symptoms of ulcer disease during service, although not 
diagnosed as such, and there was insufficient evidence to 
support the Board's denial.  Such allegations are not 
sufficient for a claim of clear and unmistakable error.  
Rather, the veteran is merely expressing disagreement with 
the Board's weighing of the evidence in 1979.  As explained 
above, how the Board weighed the evidence is not CUE.  

The Board notes that the veteran also argues he filed this 
claim in 1971, but VA ignored it until 1976.  This is not 
correct; the claim he filed in 1971 did not refer to stomach 
problems.  Moreover, during a VA examination in 1971, he 
reported no gastrointestinal difficulties.  In any event, 
this contention is irrelevant with respect to the matter of 
CUE in the Board's 1979 decision.

In September 2002, the veteran forwarded a copy of a VA 
letter dated in 1983 discussing, in part, a statement from a 
private physician, Dr. M., concerning his ulcer disease.  The 
veteran argues he submitted this evidence to VA in 1975.  The 
Board has thoroughly reviewed the evidence that was of record 
in 1979.  There was no statement from Dr. M.  In fact, the 
statement referenced in VA's letter was dated in July 1983, 
not 1975.  Moreover, the statement said the veteran was 
treated for anorexia nervosa in 1974, not ulcer disease.  
Regardless, a determination of whether CUE was made in 1979 
must be based on the evidence of record at that time, and the 
1983 statement from Dr. M. has no bearing on this question.

At his hearing in December 1977, the veteran did state a 
private physician in Fort Smith had treated him in 1975, and 
the letter from Dr. M. shows he was located in Fort Smith.  
It appears no attempt was made by VA to get additional 
information from the veteran as to where he had been treated 
or make any attempts to get these records.  Again, failure in 
the duty to assist is not CUE.  At most, the failure to get 
records from Dr. M. created an incomplete record. 

Accordingly, the Board concludes that the October 1979 Board 
decision was not clearly and unmistakably erroneous to the 
extent that it denied service connection for an ulcer 
disorder.  The correct facts were before the Board, and the 
veteran has not provided persuasive reasons why the outcome 
of the decision would have been manifestly different decision 
if the alleged error(s) had not been committed.

6.  Whether a March 10, 1988 decision by the Board of 
Veterans' Appeals denying service connection for a sinus 
disorder should be revised or reversed on the grounds of CUE.

The veteran initially argues that he filed claims for 
compensation for a sinus condition in 1971 and 1975, which 
were ignored by VA.  There is nothing in the record to 
substantiate these allegations; in any event as explained 
above such contentions do not amount to a valid claim of 
Board CUE.

In June 1983, a claim for service connection for a sinus 
condition was filed. Records from  a private hospital in 1985  
included the veteran's report of sinus trouble.  At a hearing 
in April 1986, the veteran testified that he had mostly 
treated his sinus symptomatology with over-the-counter 
medications since service.  He reported being treated 7-8 
times during service for sinus problems.  Based on his 
testimony that he had received VA treatment for this 
condition in 1975, the RO requested all VA records for all 
treatment since 1974.  These showed treatment for sinusitis 
in 1983.  VA examination in June 1986 showed sinusitis by 
history.  

In its March 10, 1988 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
sinus disorder based on lack of evidence showing a chronic 
sinus disorder was present during service and because there 
was no relationship between the veteran's service and any 
post-service sinus disease.  

As for the general allegation that the Board failed to apply 
or misapplied VA regulations concerning the presumption of 
soundness and combat presumptions, the Board has addressed 
such contentions in connection with its discussion of issues 
above.  In short, there was no evidence of a preexisting 
disability and the presumption of soundness was not at issue.  
With respect to combat presumptions, consideration of the 
provisions of 38 U.S.C.A. § 1154(b) would not have affected 
the outcome of the claim.  The evidence in 1988 showed no 
actual diagnosis of a chronic sinus disorder during service, 
a recent VA examination showed sinusitis by history only, and 
there was no medical nexus opinion of record which concluded 
that any sinus disease was related to the veteran's military 
service.  Since there was a factual basis in the record, it 
cannot be said that the Board's conclusion that the veteran 
was not entitled to service connection for a sinus disorder 
was clearly erroneous.  

It appears that the correct facts were before the Board at 
the time of its decision in March 1988.  At the time he filed 
this claim, the veteran contended that VA had treated him for 
his sinus condition ever since discharge from service.  VA 
records for outpatient treatment since November 1975 showed 
treatment for sinusitis beginning in 1983, approximately 
seven years after the veteran's separation from service.  

The majority of the veteran's argument is that he had 
symptoms of chronic sinus disease during service and that 
there was insufficient evidence to support the Board's 
denial.  Again, such allegations are not sufficient for a 
claim of clear and unmistakable error.  Rather, the veteran 
is disagreeing with the Board's weighing of the evidence.  
How the Board weighed the evidence is not CUE.  

Accordingly, for the reasons and bases expressed immediately 
above the Board concludes that the March 1988 Board decision 
was not clearly and unmistakably erroneous to the extent that 
it denied service connection for a sinus disorder.

7.  Whether a July 2, 1990 decision by the Board of Veterans' 
Appeals denying a separate rating for left thumb scar should 
be revised or reversed on the grounds of CUE.

In 1971, the veteran was awarded service connection for 
residuals of a crush injury to the left hand.  A 10 percent 
rating was assigned under Diagnostic Code 5224.  A September 
1978 rating decision granted a 10 percent rating under 
Diagnostic Code 7804 for a tender scar on the left thumb in 
addition to the 10 percent rating under Diagnostic Code 5224.  
A September 1985 rating decision reduced the 10 percent 
rating for the scar on the thumb to zero percent, finding 
there was no objective evidence the scar was tender.  The 
rating under Diagnostic Code 7804 had been in effect from 
January 3, 1978, to October 10, 1985.  The veteran appealed 
that decision to the Board.  Thereafter, an August 1986 
rating decision increased the disability rating for the left 
hand condition to 30 percent under Diagnostic Code 5219 and 
included the left thumb scar within that rating.  A 
handwritten memo in the file from RO personnel indicated that 
the scar issue was being "withdrawn" from the veteran's 
appeal because it was now included in the 30 percent rating.
Evidently, the veteran himself did not communicate with the 
RO any intention to withdraw the claim of entitlement to a 10 
percent or higher rating for the service-connected left thumb 
scar. 

The March 1988 Board decision noted that although the scar 
issue had been appealed, the veteran had not disagreed after 
the 1986 rating decision assigned a 30 percent rating that 
included the scar.  In a July 1988 statement, the veteran 
indicated his disagreement with the "taking away" of the 10 
percent rating for the scar.  A July 1990 Board decision 
noted that the veteran was arguing the 10 percent rating for 
the scar should be restored, but the issue on appeal was 
addressed as an increased rating claim.

The veteran argues the July 1990 Board decision was clearly 
and unmistakably erroneous in failing to address the issue of 
restoration of the 10 percent rating for the scar and in 
failing to consider and apply the provisions of 38 C.F.R. 
§§ 3.105(e) and 3.344 since the rating for the scar had been 
in effect for more than five years at the time it was 
reduced.  The Board observes in passing that the veteran has 
not challenged the March 1998 Board decision on the basis of 
CUE with respect to the left thumb disability. 

The procedural history on this issue is confusing.  What is 
clear, however, is that the veteran perfected an appeal from 
the September 1985 rating decision that reduced the 
disability rating for the left thumb scar from 10 percent to 
zero percent.  It is debatable whether the RO should have 
withdrawn the issue from appeal in 1986 or whether the Board 
should have addressed the issue in 1988.  However, once the 
Board, in 1990, accepted jurisdiction over the claim, it had 
a responsibility to address the claim that was actually 
appealed by the veteran.  Even though the RO consistently 
failed to address this issue properly in every statement of 
the case and supplemental statement of the case, the rating 
decision that the veteran appealed reduced the disability 
rating, and he was never advised of the provisions of 
38 C.F.R. §§ 3.105(e) and 3.344.

In short, despite the confusing procedural history, the 
Board's decision of July 1990 should have addressed this 
claim as one for restoration, rather than as one for an 
increase.  This is particularly so since the introduction of 
that decision acknowledged that restoration is what the 
veteran was seeking on appeal.  The Board failed to consider 
or apply the provisions of 38 C.F.R. §§ 3.105(e) and 3.344, 
and that failure was clearly and unmistakably erroneous.  Had 
the Board addressed this claim properly in 1990, it is clear 
the outcome would have been different.

The disability rating for the veteran's service-connected 
left thumb scar had been in effect for more than five years 
at the time it was reduced.  For ratings in effect for five 
years or more, there are other specific requirements that 
must be met before VA can reduce a disability rating.  
38 C.F.R. § 3.344.  VA must consider the following: (1) the 
entire record of examinations and the medical-industrial 
history must be reviewed in order to ascertain whether the 
examination forming the basis of the reduction was full and 
complete; (2) if finding that an examination was less "full 
and complete" than those examinations on which payments were 
authorized or continued, that examination will not be used as 
a basis for a rating reduction; (3) ratings for diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination except where all the evidence 
of record "clearly warrants the conclusion that sustained 
improvement has been demonstrated"; and (4) although 
"material improvement" is clearly reflected, it must be 
considered whether the evidence makes it "reasonably 
certain" that the improvement will be maintained under the 
"ordinary conditions of life."  38 C.F.R. § 3.344(a).  This 
is the law currently, as well as in 1985 when the rating at 
issue was reduced and in 1990 when the Board addressed this 
claim.

The Board concludes that the evidence supports restoration of 
a 10 percent disability evaluation for the veteran's left 
thumb scar for the following reasons.  As indicated above, 
the entire record of examinations and the medical-industrial 
history must be reviewed when determining whether a reduction 
in rating is proper.  Before the Board in 1990 were reports 
of VA examinations conducted in 1985, 1986, and 1989.  As a 
whole, these examinations showed the scar on the veteran's 
left thumb was tender, depressed, adherent, and "very 
disfiguring."  This was in addition to left hand 
symptomatology such as decreased motion, residuals of fusion 
of the first metacarpal, and "rather severe" functional 
disability with weakness in grip, grasp, clasp, and clench.  
The RO rated the veteran's left hand disability analogous to 
unfavorable ankylosis of two fingers under Diagnostic Code 
5219, with 30 percent the maximum rating available for the 
minor hand.  The Board believes that it is clear that there 
was left thumb scar separate and distinct from those 
manifestations.  There was no reason for the RO to reduce the 
rating assigned to the scar, but then later recognize the 
scar was compensable and make a de facto attempt to rectify 
the mistake by including it within the overall evaluation for 
the hand.  That is legally incorrect.  Cf. 38 C.F.R. § 4.25 
[all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation].  By failing to address this mistake when the 
veteran had clearly raised the issue of entitlement to 
restoration amounts to CUE in the Board's July 2, 1990 
decision.  

If evidence establishes error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. 7111; 38 C.F.R. 20.1400.  
Accordingly, entitlement to restoration of the previously 
assigned 10 percent rating for a tender scar on the left 
thumb is granted based on CUE in the Board's July 1990 
decision.  The 10 percent rating is therefore restored as of 
the date of its discontinuance by the RO, October 10, 1985.  


ORDER

The motion for revision or reversal of the October 12, 1979 
decision of the Board of Veterans' Appeals is denied with 
respect to those portions of the decision that denied service 
connection for a psychiatric condition, a left leg disorder, 
a left foot disorder, left ear hearing loss, and an ulcer 
disorder.

The motion for revision or reversal of the October 12, 1979 
decision of the Board of Veterans' Appeals is granted with 
respect to that portion of the decision that denied service 
connection for right ear hearing loss; service connection for 
right ear hearing loss is granted effective as if this 
decision was made on October 12, 1979. 

The motion for revision or reversal of the March 10, 1988 
decision of the Board of Veterans' Appeals is denied with 
respect to that portion of the decision that denied service 
connection for a sinus disorder.




CONTINUED ON NEXT PAGE



The motion for revision or reversal of the July 2, 1990 
decision of the Board of Veterans' Appeals is granted with 
respect to that portion of the decision that failed to 
adjudicate a claim for restoration of a separate 10 percent 
rating for left thumb scar; restoration of that 10 percent 
rating is granted effective as if this decision was made 
July 2, 1990. 



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




